Citation Nr: 0210125	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  96-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected multiple subcutaneous lipomas, currently 
rated as 30 percent disabling.

2.  Entitlement to benefits under 38 U.S.C. § 1151 for a 
kidney disorder as a result of medical care or treatment at a 
VAMC.

3.  Entitlement to service connection for a kidney disorder 
secondary to service-connected hypertension.

4.  Entitlement to an increased disability rating for 
service-connected atherosclerotic heart disease with 
hypertension, status post angioplasty with stint, in excess 
of 10 percent prior to June 17, 1998.

5.  Entitlement to an increased disability rating for 
service-connected atherosclerotic heart disease with 
hypertension, status post angioplasty with stint, in excess 
of 30 percent prior to February 7, 2001.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 1995, April 1998, and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

Clarification of the Board's jurisdiction of the issues on 
appeal is warranted in this case.  The Board's jurisdiction 
is determined by statute which requires that "[a]ppellate 
review will be initiated by a notice of disagreement [NOD] 
and completed by a substantive appeal after a statement of 
the case [SOC] is furnished . . . ."  38 U.S.C.A. § 7105(a), 
(c), (d) (West 1991).  If these requirements are not 
satisfied, the Board does not have the authority to decide 
the claim on appeal.  See BLACK'S LAW DICTIONARY 766 (5th ed. 
1979) (Jurisdiction is "the authority by which courts and 
judicial officers take cognizance of and decide cases"; it 
is "[t]he legal right by which judges exercise their 
authority"); see also BARRON'S LEGAL GUIDES LAW DICTIONARY 254 
(1984) (Jurisdiction is "the power to hear and determine a 
case."); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), an NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 9) after an SOC is issued by VA.).

A claimant may withdraw his appeal of a claim in writing at 
any time before the Board promulgates a decision on appeal.  
38 C.F.R. § 20.204.  This action terminates the Board's 
jurisdiction to decide the matter on appeal.

Benefits under 38 U.S.C. § 1151 a right shoulder injury and 
for an acquired psychiatric disorder:  In a written statement 
received by the RO in March 2002 and forwarded to the Board 
in April 2002, the veteran has withdrawn his appeal of claims 
for benefits under 38 U.S.C. § 1151 for a right shoulder 
injury and for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 1151 (West 1991 and Supp. 2002).  Therefore, these claims 
are no longer before the Board on appeal.

Benefits under 38 U.S.C. § 1151 for a kidney disorder or 
service connection for a kidney disorder as secondary to 
service-connected hypertension:  In the August 1995 rating 
decision, the RO denied benefits under section 1151 for a 
kidney disorder, and the veteran appealed the decision to the 
Board.  In September 1997, the Board remanded the claim to 
the RO for additional development of the evidence.  On a 
February 1998 VA examination, the examiner did not diagnose a 
kidney disability but stated that the veteran had microscopic 
hematuria (blood in the urine) and that the most probable 
cause of this finding was a "slight renal leak from his 
chronic 27 or 28 years of hypertension."  The RO continued 
the denial of the claim for benefits under section 1151 for a 
kidney disorder in an April 1998 supplemental statement of 
the case.

In testifying as to the claim for benefits under section 1151 
for a kidney disorder at a June 1998 hearing, the veteran 
noted that he had thought his kidney problem was due to 
surgery that he had had at a VAMC but that the February 1998 
VA examiner stated that his kidney problems were caused by 
hypertension which, the veteran noted, was one of his 
service-connected disabilities.  The hearing officer 
explained that the veteran was raising a new claim -- service 
connection for a kidney disorder secondary to the 
service-connected hypertension and that that claim would have 
to be adjudicated separately.  The veteran stated that he had 
no new testimony regarding the claim for benefits under 
section 1151 for a kidney disorder but he did not withdraw 
his appeal of that claim.

In a June 1999 rating decision, the RO denied service 
connection for a kidney disorder secondary to the 
service-connected hypertension.  The veteran filed a notice 
of disagreement with this decision in August 1999, and a 
statement of the case was issued that same month.  The 
veteran testified as to this claim at a September 1999 
hearing, and there is an undated statement from him in the 
file regarding this claim in which he listed the issue of 
service connection for a kidney disorder secondary to 
hypertension and described the symptoms of this disorder.  In 
December 1999, the RO issued a supplemental statement of the 
case on this claim.  In January 2000, the RO received a 
statement from the veteran requesting a service-connected 
evaluation for microscopic hematuria with azotemia secondary 
to his service-connected hypertension.  In July 2000, the RO 
received a statement from the veteran identifying the issue 
of blood in the urine secondary to service-connected 
hypertension as one of the issues he believed was on appeal.  
In October 2001, the RO informed the veteran that he had not 
filed a substantive appeal in response to either the August 
1999 statement of the case or December 1999 supplemental 
statement of the case to continue his appeal to the Board of 
the claim for a kidney disorder secondary to 
service-connected hypertension, but that it would consider 
his January 2000 statement as an attempt to reopen the claim.

VA regulations state that "[a] Substantive Appeal consists 
of a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing the 
necessary information."  This information includes 
identification of the issue or issues being appealed and 
arguments relating to errors of fact or law made by the RO in 
reaching its decision.  The Board concludes that the undated 
statement in the claims file near the September 1999 hearing 
transcript appears to meet the requirements of a VA Form 9.  
It identifies the issue, presents arguments, and, although it 
was not date-stamped by the RO, it appears likely from its 
position in the claims file that it was submitted by the 
veteran at the September 1999 hearing which would make it 
timely.  Accordingly, the Board concludes that the veteran 
did perfect an appeal to the Board of the issue of service 
connection for a kidney disorder secondary to 
service-connected hypertension.  38 C.F.R. §§ 20.202, 20.203; 
cf. Tomlin v. Brown, 5 Vet. App. 355, 357 (1993) (accepting 
hearing transcript as meeting all requirements of a notice of 
disagreement).  Therefore, this issue is before the Board on 
appeal.

Increased rating for multiple subcutaneous lipomas:  In an 
August 1995 rating decision, the RO denied the claim for an 
increased rating for lipomas, then rated as noncompensable, 
and the veteran appealed to the Board.  Before the case was 
sent to the Board, the RO granted an increased rating of 30 
percent for the lipomas in an August 1996 rating decision.  
In September 1997, the Board remanded the claim to the RO for 
additional development of the evidence.  However, on remand 
in March 1998, the RO received a written statement from the 
veteran, withdrawing his appeal of the claim for increased 
rating for multiple lipomas, currently rates as 30 percent 
disabling.  This statement terminated the Board's 
jurisdiction over the increased rating claim arising from the 
appeal of the August 1995 rating decision.

Nevertheless, prior to receipt of the veteran's statement 
withdrawing his appeal, the RO had ordered a VA examination 
to be conducted pertaining to the service-connected multiple 
lipomas, pursuant to the Board's September 1997 remand order.  
The examination had been conducted in February 1998.  
Therefore, the RO treated the examination report as a new 
claim for an increased rating for the service-connected 
lipomas which is the course of action the RO is required to 
take when it receives a report of examination pertaining to a 
service-connected condition.  38 C.F.R. § 3.357.  Therefore, 
it reviewed the findings on this examination and, based on 
those findings, continued the 30 percent rating for multiple 
subcutaneous lipomas in a rating decision dated April 1998.  
The veteran appealed this rating decision to the Board.  He 
has not withdrawn his appeal of this issue.

Increased rating for atherosclerotic heart disease with 
hypertension, status post angioplasty with stint, in excess 
of 10 percent prior to June 17, 1998, and in excess of 30 
percent prior to February 7, 2001:  In April 1998, the 
veteran claimed an increased rating for service-connected 
hypertension, then rated as 10 percent disabling.  Based on 
medical evidence obtained, the RO, in the June 1999 rating 
decision, recharacterized the disability as atherosclerotic 
heart disease with hypertension, status post angioplasty with 
stint, provided the veteran with a temporary total rating for 
this disability for a period of hospitalization under 
38 C.F.R. § 4.29, and then continued the 10 percent rating.  
The veteran filed a notice of disagreement with the 10 
percent rating in August 1999, and a statement of the case 
was issued that same month.  The veteran testified as to this 
claim at a September 1999 hearing and included it on the same 
undated statement referred to above concerning the claim for 
a kidney disorder secondary to hypertension.  In a November 
1999 rating decision, the RO granted an increased rating to 
30 percent effective from November 1, 1998.  A supplemental 
statement of the case was issued in December 1999.  In July 
2000, the RO received a statement from the veteran 
identifying the issue of "high blood pressure" as one he 
believed was on appeal, noting that his medication had been 
doubled.  In October 2001, the RO informed the veteran that 
he had not filed a substantive appeal in response to either 
the August 1999 statement of the case or December 1999 
supplemental statement of the case to continue his appeal to 
the Board of the claim for an increased rating for 
service-connected hypertension, but that it would consider 
his January 2000 statement as an attempt to reopen the claim.  
In a January 2002 rating decision, the RO granted a 100 
percent rating for atherosclerotic heart disease with 
hypertension, status post angioplasty with stint, from 
February 7, 2001.

For the same reasons noted above regarding the claim for a 
kidney disorder secondary to hypertension, the Board 
concludes that the undated statement, probably submitted at 
the September 1999 hearing, meets the requirements of a 
substantive appeal for the increased rating claim for 
atherosclerotic heart disease with hypertension, status post 
angioplasty with stint.  The January 2002 rating decision, 
which granted the highest possible rating for the disorder, 
would ordinarily render the appeal of the increased rating 
claim moot.  However, because of the effective dates assigned 
for the increased ratings, the Board still has jurisdiction 
of the issue of an increased rating for those periods prior 
to the February 7, 2001, effective date for the 100 percent 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that, in a claim for an increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  
Specifically, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & Supp. 2002).  
Among other things, this law eliminated the former 
requirement in the law that a claimant submit a well grounded 
claim before being afforded assistance in the claim's 
development by VA.  The new law also clarified the 
obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed in order for 
the claim to be granted and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  The law applies to all claims filed on or after the 
date of its enactment or, as in this case, filed before the 
date of enactment and not yet subject to a final decision as 
of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West Supp. 2002); cf. Dyment v. Principi, No. 00-7075, slip 
op. at 18-20 (Fed. Cir. Apr. 24, 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect); Bernklau v. Principi, 
No. 00-7122, slip op. at 19 (Fed. Cir. May 20, 2002) 
(suggesting that a proceeding which was complete before VA, 
but which was on appeal to the Court or to the Federal 
Circuit at the time the VCAA was enacted, should not be 
remanded to the Board for further proceedings under 
section 3(a) of the VCAA).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board notes the 
statements of the case and the supplemental statements of the 
case provided to the veteran specifically satisfy the 
requirement of section 5103 of the new statute.  They 
notified the veteran of the evidence necessary to 
substantiate his claims.  All evidence and records identified 
by the veteran as relevant to his claims have been obtained 
for review.  VA has accorded the veteran a personal hearing 
and VA examinations in relation to his claims.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Accordingly, the Board 
concludes that the veteran's claims are ready for review on 
appeal and further remand is unnecessary in this case.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).


FINDINGS OF FACT

1.  Service-connected multiple subcutaneous lipomas currently 
consist of several marble-sized or smaller lesions along the 
abdomen, some on the left arm, and one on the elbow, and they 
are manifested by subjective complaints of itching and 
disfigurement and of one lesion which was painful with 
pressure.

2.  The veteran does not have a current kidney disability.

3.  Microscopic hematuria or blood in the urine visible under 
a microscope is a symptom or manifestation of the veteran's 
long standing service-connected hypertension and is not a 
separate disability.

4.  Prior to June 17, 1998, the service-connected 
atherosclerotic heart disease with hypertension, status post 
angioplasty with stint, was manifested by blood pressure 
readings showing diastolic pressure predominantly less than 
110 and systolic pressure less than 200; and by medical 
evidence which did not demonstrate dyspnea, fatigue, angina, 
dizziness, or syncope resulting from a workload of greater 
than 5 METs but not greater than 7 METs; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

5.  Prior to February 7, 2001, the service-connected 
atherosclerotic heart disease with hypertension, status post 
angioplasty with stint, was manifested by blood pressure 
readings showing diastolic pressure less than 120; and by 
medical evidence which did not demonstrate any episode of 
acute congestive heart failure in the past year, or that 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for multiple 
subcutaneous lipomas have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7819-7806 
(2001).

2.  The criteria for benefits under 38 U.S.C. § 1151 for a 
kidney disorder as a result of medical care or treatment at a 
VAMC have not been met.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002).

3.  The criteria for service connection for a kidney 
disability as proximately due to or the result of 
service-connected hypertension have not been met.  38 C.F.R. 
§ 3.310(a) (2001).

4.  The criteria for an increased disability rating for 
service-connected atherosclerotic heart disease with 
hypertension, status post angioplasty with stint, in excess 
of 10 percent prior to June 17, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101-7017 (2001).

5.  The criteria for an increased disability rating for 
service-connected atherosclerotic heart disease with 
hypertension, status post angioplasty with stint, in excess 
of 30 percent prior to February 7, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101-7017 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for multiple subcutaneous lipomas, currently 
rated as 30 percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Service connection has been in effect for lipomas since 
January 1990.  Service medical records showed nodules of the 
left upper leg, upper abdomen, and right buttocks.  
Microscopic diagnosis was lipoma.  A VA examination in July 
1990 showed multiple subcutaneous lipomas over the abdomen, 
thighs, and back.  Multiple lipomas were noted over the trunk 
and upper extremities on a May 1991 VA examination.  They 
ranged in size up to 3 centimeters in the greatest diameter.  
There also was a 2 centimeter lipoma in the right anterior 
thigh.  On a May 1992 VA examination, multiple subcutaneous 
lipomas were noted, the largest measuring 4 x 4 centimeters 
in the epigastrium region.  It was a little tender to the 
touch.  There was no evidence of inflammation or infection.  
The lipomata were numerous over the trunk and extremities.  
In February 1994, the veteran had a lipoma excised from his 
abdomen.

A rating of 30 percent had been in effect for lipomas from 
May 1994.  The disorder is rated in the VA Schedule for 
Rating Disabilities under 38 C.F.R. § 4.118, Diagnostic Code 
7819-7806.  The first number, 7819, refers to rating benign 
new growths of the skin.  This Diagnostic Code requires that 
the residuals of such a skin condition be rated under the 
criteria for rating eczema and those criteria are provided 
under Diagnostic Code 7806.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (Board should provide an 
explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).  Under these 
criteria, a 30 percent evaluation is provided for exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  The highest or 50 percent rating may be 
assigned with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or where 
exceptionally repugnant.

The present appeal arises from a VA examination conducted in 
February 1998, which as noted in the Introduction to this 
decision, was properly treated by the RO as an informal claim 
for an increased rating.  38 C.F.R. § 3.157.  On this 
examination, the veteran reported that some of the lesions 
were tender and some not so tender.  The examiner noted that 
tender lesions are usually termed angiolipomas.  On 
examination, the veteran had several lesions which were 
marble-sized or a little smaller along the abdomen.  He had 
some on the left arm and one on the elbow.  The veteran 
stated that one on the left side was painful with pressure.  
The impression was multiple subcutaneous lesions.  The 
examiner noted the diagnosis of lipoma required a biopsy to 
confirm it, but clinically, the examiner thought the lesions 
were lipomas.  The examiner stated that the only real 
disability would be when the lipomas were painful which would 
be of minor discomfort.  The ability to work should not be 
impaired by the lipomas except if the veteran had to go to 
have a lipoma removed.  The examiner stated that, in the 
immediate period following an excision, some medical 
follow-up would be required, but lipomas were not 
particularly disabling.

The veteran testified that his lipomas itch and that he feels 
they are disfiguring.

The Board concludes that the service-connected lipomas are 
appropriately compensated by the current 30 percent 
evaluation.  There is no evidence that the level of 
disability resulting from them which more nearly approximates 
the criteria for the 50 percent rating.  Specifically, no 
evidence shows that they result in ulceration or extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, or that they are exceptionally repugnant.  
38 C.F.R. § 4.7.  The veteran's complaints of itching and 
disfigurement are contemplated by the 30 percent rating.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the appeal for an increased rating 
for service-connected multiple subcutaneous lipomas.  
38 C.F.R. § 4.118, Diagnostic Code 7819-7806.

In so concluding, the Board notes that, in his VA Form 9 
substantive appeal, the veteran stated that the Board had 
ordered the RO to assign a higher rating for the lipomas in 
its September 1997 remand order and that he felt it should be 
increased to 50 percent.  Although the veteran withdrew his 
appeal of the increased rating issue that was previously 
before the Board and this current appeal arises from the RO's 
April 1998 rating decision, the Board provides the following 
explanation, to clarify for the veteran, that the Board did 
not order the assignment of a higher or "maximum" rating in 
its September 1997 remand order:

In that remand order, the Board noted that, after the RO 
granted the 30 percent increased rating for the disorder, the 
veteran had not specifically withdrawn his appeal in writing 
and that it also appeared that his representative expressed 
disagreement with the 30 percent evaluation.  Therefore, the 
issue of the increased rating remained on appeal before the 
Board.  Concerning this, the Board cited to AB v. Brown, 6 
Vet. App. 35, 38 (1993), a decision of the United States 
Court of Appeals for Veterans Claims (Court).  This decision 
held that, in a claim for an increased disability rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation and such a claim 
remains on appeal where less than the maximum available 
benefit is awarded, unless the claimant specifically 
withdraws his appeal of the increased rating claim.  Thus, in 
its remand order, the Board was merely explaining why it 
continued to have jurisdiction over the increased rating 
claim even though an increased rating to 30 percent had been 
granted.  The Board did not order the RO to assign the 
"maximum" rating for lipomas; it merely ordered further 
development of the medical evidence concerning the claim.

Benefits under 38 U.S.C. § 1151 for a kidney disorder as a 
result of medical care or treatment at a VAMC or for service 
connection for a kidney disorder secondary to 
service-connected hypertension.

When the veteran first claimed benefits for a kidney 
disability in May 1994, he alleged that kidney problems were 
caused by gallbladder surgery at a VAMC.  Accordingly, this 
claim was appropriately treated as a claim for benefits under 
38 U.S.C. § 1151.  Prior to October 1, 1997, section 1151 
provided compensation for additional disability resulting 
from hospitalization or medical or surgical treatment 
furnished by VA as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 and Supp. 
2002).  A VA regulation implementing the law limited the 
award of compensation in such cases to injuries resulting 
from VA negligence or "fault" or from accidents occurring 
during treatment.  38 C.F.R. § 3.358(c)(3) (1994).  This 
regulation was invalidated by the courts as contrary to the 
statute.  Brown v. Gardner, 513 U.S. 115, 119 (1994), aff'g 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'g sub 
nom. Gardner v. Derwinski, 1 Vet. App. 584 (1991).  In March 
1995, VA amended the regulation to conform to the Supreme 
Court decision.

Subsequently, section 1151 was amended by Section 422(a) of 
Public Law 104-204, to provide a "fault" requirement, i.e., 
to provide that compensation under section 1151 is payable 
only where disability or death is due to fault on the part of 
VA or to an event no reasonably foreseeable.  The amended 
version of the law is effective with respect to claims filed 
on or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 
1997).  The former version of section 1151 did not require 
any showing of fault on the part of VA; it merely required 
that injury or aggravation of injury be "the result of" 
hospitalization or medical or surgical treatment, thereby 
simply imposing the requirement of a "causal connection" 
between the injury or aggravation of an injury and 
hospitalization or medical or surgical treatment.  See 38 
U.S.C.A. § 1151 (West 1991); Brown v. Gardner, 513 U.S. 115, 
119 (1994).

Because the claim for benefits under section 1151 was filed 
in May 1994, the former version of the law applies to it as 
does the version of the VA regulation that was amended to 
comply with the Supreme Court decision in Brown v. Gardner.  
See 38 C.F.R. § 3.358 (1997).  The former version of section 
1151 provided in pertinent part, 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational 
rehabilitation . . . awarded under any of 
the laws administered by the Secretary, 
or as the result of having submitted to 
an examination under any such 
law, . . . and such injury or aggravation 
results in additional disability to or 
the death of such veteran, disability or 
death compensation . . . shall be awarded 
in the same manner as if such disability, 
aggravation, or death were 
service-connected. . . .

38 U.S.C.A. § 1151 (West 1991).  The applicable VA regulation 
provided in pertinent part, 

(a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

In any claim for VA disability benefits, including benefits 
under section 1151, the disability alleged must be shown to 
exist currently.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).

In this case, the evidence does not show that the veteran has 
a kidney disability.  On a February 1998 VA examination 
report, the examiner specifically concluded that the veteran 
did not have a kidney disability.  The examiner noted, on 
review of the medical evidence in the claims file, that the 
veteran underwent a cysto-retrograde ureteral pyelogram in 
1993 at which time a calyceal diverticulum was found on the 
right kidney.  The October 1993 consent form which the 
veteran signed for this procedure, a cystoscopy, explained it 
in layman's terms as, "Insert a small tube with a light on 
the end of it into your bladder and look around".  The VA 
examiner noted that, after this procedure, the veteran had 
microscopic hematuria or blood in the urine.  The examiner 
also noted that the veteran had not had any gross hematuria, 
meaning that he had not had blood in the urine of sufficient 
quantity to be visible to the naked eye.  Microscopic 
hematuria is the presence of blood in the urine that is only 
visible under a microscope.  Stedman's Medical Dictionary 773 
(26th ed. 1995).  The examiner specifically noted that, 
because the veteran had microscopic hematuria after the 
procedure, he thought the procedure caused it.  However, the 
examiner stated that the veteran "did not have microscopic 
hematuria from having had a cysto and retrograde performed."  
Rather, the examiner stated that the most probable cause was 
"just slight renal leak from his chronic 27 or 28 years of 
hypertension."

After this examination was conducted, the veteran testified 
at a June 1998 hearing that he had thought his kidney problem 
was due to surgery that he had had at a VAMC but that the 
February 1998 VA examiner stated that his kidney problems 
were caused by hypertension which, the veteran noted, was one 
of his service-connected disabilities.  The hearing officer 
explained that the veteran was raising a new claim -- service 
connection for a kidney disorder secondary to the 
service-connected hypertension and that that claim would have 
to be adjudicated separately.  In a June 1999 rating 
decision, the RO denied service connection for a kidney 
disorder secondary to the service-connected hypertension.  
The veteran appealed this decision to the Board.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Thus, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability either 
(a) proximately resulted from or (b) was proximately 
aggravated by a service-connected disability.

In this case, the claim for a kidney disability under both 
38 U.S.C. § 1151 and 38 C.F.R. § 3.310(a) must be denied 
because the medical evidence of record shows that the veteran 
does not have a kidney disability.  Degmetich v. Brown, 104 
F. 3d 1328 (1997).  The evidence does show that he has 
microscopic hematuria or blood in the urine, and this finding 
has been attributed to his service-connected hypertension.  
Thus, the medical evidence of record, including the February 
1998 examination report, shows that hematuria is a laboratory 
finding, i.e., it is a symptom or a manifestation of the 
disability of hypertension and not a separate disability in 
itself.  Accordingly, service connection may not be granted 
for this symptom and a separate rating assigned for it on any 
basis -- including under section 1151 of the statute or 
section 3.310(a) of the regulations.  Degmetich v. Brown, 104 
F. 3d 1328 (1997); cf. Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (pain alone, in and of itself, is not a 
disability), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); 38 C.F.R. § 4.14.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for a kidney disability under 38 U.S.C. 
§ 1151 for a kidney disorder as a result of medical care or 
treatment at a VAMC and for service connection for a kidney 
disorder secondary to service-connected hypertension, and 
therefore the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).

Increased rating for service-connected atherosclerotic heart 
disease with hypertension, status post angioplasty with 
stint, in excess of 10 percent prior to June 17, 1998, and in 
excess of 30 percent prior to February 7, 2001.

The general description of how ratings are assigned under the 
VA Schedule for Rating Disabilities and what they are 
assigned for was set forth in the first paragraph pertaining 
to the claim for an increased rating for multiple 
subcutaneous lipomas above, and that description will not be 
repeated here.  Atherosclerotic heart disease with 
hypertension, status post angioplasty with stint, is rated 
under Diagnostic Code 7101-7017, the first number 
representing hypertensive vascular disease and the second 
representing coronary bypass surgery.

Under the criteria for Diagnostic Code 7101, a 20 percent 
rating may be assigned for diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more; 
a 40 percent rating may be assigned diastolic pressure 
predominantly 120 or more; and a 60 percent rating may be for 
diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

Under the criteria for Diagnostic Code 7017, a 100 percent 
rating is assigned for three months following hospital 
admission for surgery, and thereafter ratings are assigned 
based on laboratory findings, including "METs" during 
exercise testing.  One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

A 30 percent rating is assigned where a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  The next higher or 60 percent 
rating may be assigned where there has been more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The highest or 100 percent 
rating may be assigned for chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 3.104, Diagnostic Code 7017.

The evidence in this case prior to June 17, 1998, includes 
the service medical records which reflected that the veteran 
had blood pressure readings above normal in service and was 
seen in June 1973 for hypertensive workup.  He was started on 
medication for hypertension in service, and a diagnosis of 
essential hypertension was noted on the separation 
examination.  The veteran filed his original claim for VA 
compensation in September 1988.  A February 1989 VA 
examination showed three blood pressure readings of 142/100, 
140/100, and 140/100, and the examiner diagnosed 
hypertension, untreated.  The RO granted service connection 
for hypertension in an April 1989 rating decision and 
assigned a 10 percent rating for the disability.

Medical evidence, including VAMC reports from 1989, 1990, and 
1992, showed that the veteran was treated for conditions 
including hypertension.  The RO continued the 10 percent 
rating in October 1990, July 1991, September 1992, October 
1992, and August 1995 rating decisions.

In April 1998, the veteran claimed an increased rating for 
hypertension.  VA outpatient records dated in June 1997 and 
February 1998 showed blood pressure readings of 138/94, 
134/84, 178/106.  On February 9, 1998, the veteran was seen 
with complaints of chest pain for two weeks in the midsternal 
region which lasted for about 30 seconds and which occurred 
with rest and with activity and which ceased with rest.  
There was shortness of breath and occasional numbness and 
tingling of the hands.  An electrocardiogram (EKG) showed 
normal sinus rhythm.  On examination, blood pressure was 
170/110 and face flushing was noted but no dyspnea at that 
time.  The assessment was angina, rule out myocardial 
ischemia.

The veteran was hospitalized at a VAMC in June 1998.  He 
reported that he recently initiated an exercise program 
consisting of walking, during which he developed chest pain.  
It was noted that he had not been given stress tests 
recently.  He was initially admitted to the Cardiac 
Catheterization Service for outpatient catheterization.  The 
results of this procedure included a normal left ventricular 
ejection fraction.  After this procedure, the veteran was 
referred for percutaneous transluminal coronary angioplasty 
of the left anterior descending artery.  He underwent this 
procedure with not complications and remained stable 
overnight with no chest pain or groin discomfort.

The RO granted a temporary 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.29 from June 17, 1998, the date 
the veteran was admitted to the hospital, and then continued 
the 10 percent disability rating from November 1, 1998.  The 
veteran appealed the 10 percent rating, and the RO 
subsequently granted an increased rating to 30 percent, 
effective from November 1, 1998.  The initial question 
confronting the Board, then, is whether the evidence of 
record pertaining to the period prior to June 17, 1998, when 
a total rating was assigned, demonstrates that a rating in 
excess of 10 percent was warranted.

Concerning this, the Board notes that, prior to the 
hospitalization in June, the veteran was diagnosed with and 
treated for hypertension alone, not coronary artery disease.  
None of the evidence prior to June 17, 1998, reflects 
diastolic blood pressure readings diastolic pressure 
predominantly 110 or more.  Only the diastolic reading on 
February 9, 1998, was 110, all other diastolic readings were 
below that level.  Moreover, no systolic readings ever 
equaled or exceeded 200, and therefore it cannot be said that 
systolic pressure was predominantly 200 or more.  Therefore, 
a higher rating than 10 percent for the service-connected 
condition was not warranted under the criteria under 
Diagnostic Code 7101 for hypertensive vascular disease.

With regard to the criteria under Diagnostic Code 7017, it 
was specifically noted upon admission in June 1998 that the 
veteran had not undergone any stress or exercise tests 
recently and, therefore, there is no evidence regarding METS 
prior to June 17, 1998.  With regard to the other criteria 
for the next higher or 30 percent rating, there was no 
evidence of cardiac hypertrophy or dilatation on the EKG 
conducted on February 9, 1998, and no echocardiogram or X-ray 
appear to have been done during the period contemporaneous 
with the veteran's April 1998 claim for an increased rating 
and prior to June 17, 1998.  However, a chest x-ray done in 
September 1998 showed that the heart was of normal size and 
configuration so it is unlikely that there was cardiac 
hypertrophy or dilatation prior to June 17, 1998.

Thus, based on this evidence, the Board concludes that 
criteria for a rating in excess of 10 percent for 
atherosclerotic heart disease with hypertension, status post 
angioplasty with stint, prior to June 17, 1998, were not met, 
and the preponderance of the evidence is against the claim 
for an increased rating for this period.  38 U.S.C.A. 
§ 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7017, 7101 (2001).

As noted above, the RO granted an increased rating to 30 
percent effective November 1, 1998, following the 100 percent 
rating that had been in effect since the surgical procedure 
the veteran underwent in June.  The 30 percent rating 
remained in effect until February 7, 2001, at which time the 
RO granted a 100 percent rating.

Thus, the remaining question confronting the Board on appeal 
is whether a rating in excess of 30 percent for 
atherosclerotic heart disease with hypertension, status post 
angioplasty with stint, was warranted prior to February 7, 
2001.  A September 1998 VA examination was conducted which 
showed blood pressure readings of 164/100, 160/100, and 
168/98.  These readings do not demonstrate a diastolic 
pressure of predominately 120 or more required for the next 
higher or 40 percent rating under Diagnostic Code 7101.  With 
regard to the 60 percent rating under Diagnostic Code 7017, 
there was no evidence of an episode of congestive heart 
failure in the past year.  With regard to METs testing, the 
September 1998 examiner stated that the veteran had dyspnea 
on exertion at greater than 7 but less than 10 METs which did 
not meet the criterion for the 60 percent rating of dyspnea, 
fatigue, angina, dizziness, or syncope at greater than 3 METs 
but not greater than 5 METs results.  There is no evidence 
regarding left ventricular dysfunction on this examination 
but the ejection fraction had been normal during 
hospitalization in June.

A November 1999 VA examination report showed blood pressure 
readings of 170/88, 168/91, and 166/90.  These readings do 
not demonstrate a diastolic pressure of predominately 120 or 
more required for the next higher or 40 percent rating under 
Diagnostic Code 7101.  The examiner noted that the veteran 
had not been in congestive heart failure.  With regard to 
METs testing, the veteran had angina and dyspnea on exertion 
at 7 METs which did not meet the criterion for the 60 percent 
rating of dyspnea, fatigue, angina, dizziness, or syncope at 
greater than 3 METs but not greater than 5 METs results.  
There is no evidence regarding left ventricular dysfunction 
on this examination.

Based on this evidence, the Board concludes that criteria for 
a rating in excess of 30 percent for atherosclerotic heart 
disease with hypertension, status post angioplasty with 
stint, prior to February 7, 2001, were not met, and the 
preponderance of the evidence is against the claim for an 
increased rating for this period.  38 U.S.C.A. § 38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7017, 7101 (2001).


ORDER

An increased disability rating for service-connected multiple 
subcutaneous lipomas, currently rated as 30 percent 
disabling, is denied.

Benefits under 38 U.S.C. § 1151 for a kidney disorder as a 
result of medical care or treatment at a VAMC is denied.

Service connection for a kidney disorder secondary to 
service-connected hypertension is denied.

An increased disability rating for service-connected 
atherosclerotic heart disease with hypertension, status post 
angioplasty with stint, in excess of 10 percent prior to June 
17, 1998, is denied.

An increased disability rating for service-connected 
atherosclerotic heart disease with hypertension, status post 
angioplasty with stint, in excess of 30 percent prior to 
February 7, 2001, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

